Citation Nr: 0620811	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer as a 
result of herbicide exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for low back disc herniation, has 
been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1960 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO.  

In April 2006, the veteran testified at a hearing before the 
undersigned that took place at the RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Skin cancer is not shown to be related to the veteran's 
active duty service and is not presumptively linked thereto.

3.  COPD is not shown to be related to the veteran's active 
duty service and is not presumptively linked thereto.

4.  By January 1972 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability; although he was sent notice of the denial by 
letter dated the following month, he did not initiate an 
appeal, timely or otherwise.

5.  The evidence received since the January 1972 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam War.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2005).

2.  The veteran does not meet the criteria for entitlement to 
service connection for skin cancer on either a presumptive or 
direct service-connection basis.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).

3.  The veteran does not meet the criteria for entitlement to 
service connection for COPD on either a presumptive or direct 
service-connection basis.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

4.  The January 1972 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

5.  The evidence received since the January 1972 rating 
action is not new and material, and the claim of entitlement 
to service connection for a low back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in letters dated in April 2002 and March 2006, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  The March 2006 letter apprised the 
veteran of the information indicated by the Court in 
Dingess/Hartman.  The veteran was also advised that his claim 
of service connection for a low back disability was 
previously denied and that he would have to submit new and 
material evidence in order to reopen that claim.  The RO 
explained what constituted new and material evidence by 
letter dated in April 2002.  Kent, supra.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records and records 
from the Social Security Administration (SSA).  

The Board has also considered whether VA medical examinations 
and/or opinions should be obtained.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board has determined that such 
medical examinations are not required herein.  The Board has 
included its rationale for the lack of need for VA medical 
examinations and opinions in the body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  




Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); See also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Skin

The veteran alleges that he suffers from recurrent skin 
cancer due to Agent Orange exposure in service.  

The service medical records are silent as to skin cancer.  
Current medical records reflect a history of multiple excised 
basal cell cancers.  On August 2003 VA medical examination, 
status post squamous cell carcinoma of the oral commissure 
was diagnosed.  A June 2005 medical problem list generated by 
VA indicated a malignant neoplasm on the skin of the lip.  

On October 2005 VA cardiologic examination, the examiner 
noted a history of squamous cell carcinoma of the lip 
requiring multiple major disfiguring surgical procedures on 
the lip, face, and neck.

At his April 2006 hearing, the veteran suggested that fumes 
from spray painting and other sources may have contributed to 
his skin cancer.

Initially, the Board notes that service connection for skin 
cancer is not warranted presumptively based upon Agent Orange 
exposure during service in Vietnam.  The veteran has had 
episodes of basal cell carcinoma, and basal cell carcinoma is 
not a condition for which service connection is warranted 
presumptively based upon herbicide exposure.  38 C.F.R. 
§§ 3.307, 3.309.

As well, service connection for the veteran's skin cancer is 
not warranted on a direct basis.  There is no competent 
medical evidence of record linking the veteran's skin cancer 
to service to include alleged chemical exposure therein.  
Absent such a nexus, service connection for the veteran's 
skin cancer cannot be granted.  38 C.F.R. § 3.303.  

The Board acknowledges the veteran's opinion regarding the 
etiology of his squamous cell carcinoma.  The veteran, 
however, is not shown to be competent to render medical 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim as there is absolutely no 
competent medical evidence in his favor.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.

The Board notes that VA has not sought a medical opinion 
regarding the origins of the veteran's squamous cell 
carcinoma.  Normally, under VCAA, VA is required to seek a 
medical opinion to assist claimants in establishing claims 
for VA benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's squamous cell carcinoma to service, a medical 
opinion regarding whether the veteran's squamous cell 
carcinoma is directly related to service would be of no value 
in this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

COPD 

The service medical records are silent as to a diagnosis of 
COPD.  A January 1963 X-ray study revealed clear lung fields.  
In January 1964, the veteran suffered from acute bronchitis 
with a good recovery.  

The current medical records, however, do reflect the presence 
of COPD.  Indeed, in December 2001, slight to moderate COPD 
was diagnosed.  January 2004 pulmonary function tests 
confirmed these findings. 

At his April 2006 hearing, the veteran testified that he 
suffered from bronchitis quite often.  He also testified that 
his COPD resulted from exposure to fuel vapors and paint 
fumes in service.  He further suggested that Agent Orange 
exposure contributed to his COPD with which, according to 
him, he was diagnosed three or four years prior.  

The Board notes that service connection for COPD is not 
warranted presumptively based upon Agent Orange exposure 
during service in Vietnam, as COPD is not a condition for 
which service connection is warranted presumptively based 
upon herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.

Moreover, service connection for the veteran's COPD is not 
warranted on a direct basis.  There is no competent medical 
evidence of record linking the veteran's COPD to service to 
include alleged chemical exposure therein.  Absent such a 
nexus, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  

The Board acknowledges the veteran's opinion regarding the 
etiology of his COPD.  The veteran, however, is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu, supra.  The Board recognizes the 
veteran's contention regarding in-service bronchitis as a 
precursor to his current COPD.  As stated above, the veteran 
is not competent to opine on this matter.  In any event, as 
apparent from the record, the veteran's in-service bronchitis 
was acute and transitory.

The Board observes that the lapse in time consisting of 
several decades between active duty service and the first 
competent medical diagnosis of COPD weighs against the 
veteran's claim of entitlement to service connection for 
COPD.  The Board may, and will, consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim as there is absolutely no 
competent medical evidence in his favor.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection for COPD, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.

The Board notes that VA has not sought a medical opinion 
regarding the origins of the veteran's COPD.  Normally, under 
VCAA, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's COPD to service, a medical opinion regarding 
whether the veteran's COPD is directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

New and Material Evidence 

In a January 1972 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability.  The veteran was provided notice of the decision 
and of his appellate rights the following month.  He did not 
initiate an appeal, and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2005) (detailing the procedures and time limitations 
for filing appeals and reflecting the finality of rating 
decisions not timely appealed).  Nevertheless, a claim will 
be reopened in the event that new and material evidence is 
presented. 38 U.S.C.A. § 5108.  Because the January 1972 
rating decision was the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1972 rating 
decision consisted of the service medical records reflecting 
two back injuries in service but no disability on separation, 
a November 1971 VA medical examination report reflecting a 
history of a back injury and surgery in August 1971 and a 
diagnosis of post-operative residuals of herniated nucleus 
pulposus of the lumbosacral spine, and a statement from a 
private physician reflecting a low back injury in August 1971 
and ensuing surgery.

Evidence received subsequent to the January 1972 rating 
decision consists of private medical records dated in 1971 
reflecting a 1971 low back injury and subsequent surgery; 
August to October 1980 private medical records containing 
provisional diagnoses regarding the back and a plan for 
future laminectomies; a February 1981 VA medical report 
indicating a low back injury in August 1980, a myelogram, and 
a diagnosis of right-sided sciatica and low back pain; 
February to August 1981 private post-operative report and 
associated records regarding lumbar laminectomies and 
foraminectomies; December 1982 chiropractic records; a 
February 2000 VA X-ray study reflecting degenerative joint 
disease of the lumbar spine with intervertebral disc devices 
L3 and L5; a January 2002 SSA decision indicating that SSA 
disability benefits had been granted for osteoarthrosis and 
allied disorders as well as disorders of the back; and the 
veteran's April 2006 hearing testimony.  At his hearing, the 
veteran testified regarding his low back injuries in service 
and asserted that he experienced low back problems since 
service.  

The Board has reviewed the evidence since the January 1972 
rating decision and has determined that it is new as it was 
not of record before the RO issued the final January 1972 
rating decision.  It is not material, however, because it is 
not probative of the issue at hand, which is whether the 
veteran has a current low back disability that is related to 
his period of active duty service.  While there is no doubt 
that the veteran has a low back disability, the new evidence 
contains no competent medical opinion reflecting a nexus 
between the veteran's low back disability and service.  The 
Board notes that the veteran's opinion regarding such nexus 
is not considered competent medical evidence upon which the 
Board may rely.  See Espiritu, supra.  Thus, the Board finds 
that the aforementioned evidence does not relate to any 
unestablished fact necessary to substantiate the veteran's 
claim of service connection for a low back disability and, 
due to the lack of nexus evidence, does not present the 
reasonable possibility of the substantiation of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
service connection for a low back disability is not reopened.


ORDER

Service connection for skin cancer is denied.

Service connection for COPD is denied.

No new and material evidence having been received, the 
veteran's claim of service connection for a low back 
disability is not reopened and remains denied.


REMAND

Upon review of the record, the Board has determined that 
additional action is necessary regarding the veteran's claim 
of service connection for PTSD.

The service personnel records reflect that the veteran served 
in Vietnam beginning in April 1966 for approximately one 
year.  He served with the 35th Supply Squadron at Da Nang Air 
Force Base from April to October 1966.  In October 1966, the 
veteran's unit was redesignated as the 366th Supply Squadron.  

At his April 2006 hearing, the veteran indicated that he was 
stationed at Da Nang Air Force Base where he was a liquid 
fuel specialist.  As states that he volunteered to work on 
two small airstrips away from Da Nang Air Force Base.  One 
day while eating, he witnessed a follow soldier as he was 
shot.  On other occasions, the locations came under enemy 
fire.  Out of the 23 that volunteered for this duty, 21 did 
not return.  The veteran also described his stressors in a 
written statement received in April 2003 in which he alleges 
that the of three air strips on which he worked, one was 
located in Laos and the other in Cambodia.

The RO must contact the U. S. Army and Joint Services Records 
Research Center (JSRRC), and provide them with copies of all 
of the veteran's service personnel records.  They should also 
be provided with a copy of the April 2003 stressor statement 
provided by the veteran as well as a copy of the April 2006 
hearing transcript.  They should also be given a copy of this 
remand.  They should be requested to attempt to verify 
whether the veteran experienced the stressful events he 
reports for the period between November 1 and December 31, 
1966.  They should be requested to provide any additional 
information that might corroborate the veteran's alleged 
stressors.  Any information obtained should be associated 
with the claims file.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must contact JSRRC, and 
provide them with copies of all of the 
veteran's service personnel records.  
They should also be provided with a copy 
of the April 2003 stressor statement 
provided by the veteran and a copy of the 
April 2006 hearing transcript.  They 
should also be given a copy of this 
remand.  They should be requested to 
attempt to verify whether the veteran 
experienced the stressful events he 
reports for the period from November 1 to 
December 31, 1966.  They should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  Any 
information obtained should be associated 
with the claims file.

2.  Following the receipt of the report 
from JSRRC, and the completion of any 
additional development warranted or 
suggested by that office, please prepare 
a report detailing the nature of any 
combat action or in-service stressful 
event verified by JSRRC.  If no combat 
action or stressor has been verified, the 
report should so state.  The report 
should be added to the claims file.  

3.  Then, if, and only if, a stressor is 
verified, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the report 
by the JSRRC or the report by the RO may 
be relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressor(s) detailed in the report 
of JSRRC or the RO's report are 
responsible for that conclusion, or 
whether the currently manifested PTSD is 
related to other nonservice or 
nonverified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.

4.  Then, the RO must readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


